internal_revenue_service number release date index number ------------------------ ------------------------------------------- ----------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-101674-17 date date legend taxpayer a b date year ------------------------------------------- -------------------------- ---- -- --------------------------- ------- dear ----------------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requested a ruling that subject_to sec_856 amounts received by taxpayer from wireless telecommunication carriers for_the_use_of certain distributed antenna system das assets and related property interests qualify as rents_from_real_property under sec_856 facts taxpayer is a corporation for federal_income_tax purposes taxpayer intends to elect to be taxed as a real_estate_investment_trust reit under sec_856 through sec_859 of plr-101674-17 the internal_revenue_code beginning with its taxable_year ending on date taxpayer owns land and cellular communications towers and has acquired interests in das assets as described below das components a das is a system for the transmission of telecommunication signals through fiber optic and coaxial cables wireless carriers supplement their cell tower antennas with dass to improve capacity and signal strength in densely populated areas eg college campus sports stadium or convention center and hard-to-reach areas eg underground transportation system a das may be located outdoors outdoor das or inside a structure indoor das the main components of both indoor dass and outdoor dass are fiber optic and coaxial cables and related conduit piping collectively das cables taxpayer typically owns the das cables in both outdoor dass and indoor dass in certain circumstances however taxpayer does not own the fiber optic cable and related conduit piping in an outdoor das taxpayer would instead own an exclusive right to use certain strands of fiber optic cables and related conduit that are owned by third parties in an outdoor das fiber optic cables are buried in the ground within conduit piping or strung between telephone poles in an indoor das fiber optic and coaxial cables and related conduit piping are embedded in or affixed to walls or ceilings of a building or other structure such as an underground transportation system for purposes of this ruling taxpayer represents that the das cables are real_property for purposes of sec_856 outdoor das and indoor das also consist of antennas optical converters amplifiers and equipment cabinets collectively das equipment taxpayer owns the das equipment in both outdoor dass and indoor dass the wireless telecommunications carriers own base stations which are placed in equipment cabinets owned by taxpayer for purposes of this ruling taxpayer represents that the das equipment will be treated as personal_property for purposes of sec_856 taxpayer represents that rent attributable to personal_property leased under or in connection with leasing of a das will not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease as provided in sec_856 das property interests taxpayer generally does not own the poles or other structures to which das cables and das equipment are affixed the land in which the fiber optic cables are buried and the buildings or other structures in which indoor das are located instead taxpayer holds interests that generally take the form of leasehold or license interests easements rights-of-way permits rights of use attachment rights or other similar plr-101674-17 rights or interests to occupy the land or structures to which the das cables and das equipment are affixed as well as in limited circumstances exclusive and indefeasible right to use for certain strands of fiber optic cable and related conduit that are owned by third parties collectively the das property interests taxpayer intends to construct dass with respect to the das property interests taxpayer will lease license or otherwise grant to wireless telecommunications carriers the right to use the das pursuant to the das agreements described below for purposes of this ruling taxpayer represents that the das property interests qualify as interests_in_real_property under sec_856 das agreements taxpayer will enter into agreements with a wireless telecommunication carrier user pursuant to which taxpayer grants the user the right to use a das to transport user’s telecommunications signals through the das cables das agreement a single das may be leased to more than one user typically there are multiple users at each das site thus signals of more than one user may be transported by a single strand or pathway of fiber optic cable each user however will have an exclusive use of a dedicated frequency within a single fiber optic pathway each user’s dedicated frequency will be specified in its das agreement the das agreements typically have terms of a years with renewal options under the das agreements a user generally pays taxpayer an initial capital_contribution fee representing the cost of constructing the das plus a markup amount above the total cost of the das this markup amount represents the cost of coordinating and supervising the construction of the das at a particular site the user also pays taxpayer a fixed recurring amount for the ongoing use of the das during the term of its das agreement with taxpayer the recurring amounts are typically paid monthly and are subject_to escalation taxpayer represents that it will not receive any amounts based on a percentage of the user’s or any other person’s income or profits with respect to a das das user services and activities under the das agreement taxpayer is generally obligated to furnish certain services provided in connection with leasing a das the services performed by taxpayer include certain services in designing the das design services discussed below constructing the das installing the components of the das including antennas fiber optic and coaxial cables amplifiers optical converters and other equipment providing the user access to electrical power or submetering electricity to power das components that require electricity providing ongoing monitoring of the functioning of the das to ensure that components of the system owned by taxpayer are operational safe and secure as opposed to maximizing the quality of the system’s plr-101674-17 performance inspecting the das periodically to identify problems that cause the system to stop working such as breaks in the fiber optic cable and weather damage or that present safety or security risks and limited maintenance and minor repair work to ensure the das functions in a safe and secure manner in addition taxpayer will supervise the activities with respect to a das which will be provided by an independent_contractor as defined in sec_856 from whom taxpayer derives no income independent_contractor or by a taxable_reit_subsidiary as defined in sec_856 trs of taxpayer taxpayer may supervise or perform monitoring inspections and limited maintenance and minor repair work on the das collectively with the services described in the previous paragraph das user services and activities major repairs will be performed by an independent_contractor or trs each user is responsible for the repair and maintenance of its own base station and related equipment taxpayer represents that the das user services and activities are usually and customarily provided in connection with the lease of a das charges for certain of the das user services and activities are included as part of the initial capital_contribution fee as discussed above or as part of the recurring maintenance fee the recurring maintenance fee only covers certain of the das user services and activities taxpayer represents that electricity costs are passed through to the user or the user may pay the recurring electricity charges directly to the utility company taxpayer represents that the design services are not unique to any particular user and that a das is typically designed to be used by up to b users the design services are offered to all users at a site primarily to determine where to place the das to provide sufficient capacity and performance for all users and their customers and for optimal efficiency and functionality of the das this determination includes the location of the antennas the optimal pathway of the fiber optic and coaxial cables and the amount of fiber optic cable needed to ensure adequate cabling for current and future users the design process also considers the type of equipment and wireless frequencies users will use as well as outside influences that may have an effect on the network taxpayer represents that the design process is necessary to ensure that a das operates properly and reliably for the system’s intended purpose for which it is constructed and leased that is to allow existing and future users to lease space that is adequate to provide the desired level of coverage to their customers in situations where a charge is for an additional service the charge may be separately_stated and the amount of the charge will generally equal the cost of the service eg the fee paid_by taxpayer to the independent_contractor taxpayer will charge as compensation_for its supervisory role taken in connection with the provision of the design and construction services plr-101674-17 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exceptions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or plr-101674-17 storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered as customary if in the geographic market in which the building is located tenants in buildings of similar class are customarily provided with the service where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of utilities to tenants in such buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a_trust are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself for example the trustees or directors may establish rental terms choose tenants enter into and renew leases and deal with taxes interest and insurance relating to the trust’s property the trustees may also make capital expenditures with respect to the trust’s property as defined in sec_263 and may make decisions as to repairs of the trust’s property of the type that would be deductible under sec_162 the cost of which may be borne by the trust under each das agreement a user has a right to use a das each das agreement typically has a term of a years with a fixed recurring amount for_the_use_of the das during the term of the das agreement taxpayer represents that the das cables and the related das property interests qualify as real_property under sec_856 and that any personal_property leased in connection with the das cables and related das property satisfy the requirements of sec_856 therefore amounts received by taxpayer for use of the das cables and the related das property interests qualify as rents from interests_in_real_property under sec_856 based upon the information submitted and representations made the das user services and activities are usually and customarily provided in connection with the rental of telecommunications infrastructure similar to the dass or represent an exercise of the fiduciary duties of the taxpayer’s directors in accordance with sec_1_856-4 that are not services plr-101674-17 rendered to the user in connection with the rental of real_property accordingly the provision by taxpayer of the das user services and activities does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from users for use of the das cables and related das property interests to fail to qualify as rents_from_real_property under sec_856 conclusion based on the facts and representations submitted by taxpayer we rule that amounts received by taxpayer under the das agreements for_the_use_of the das cables and the related das property interests qualify as rents from interests_in_real_property under sec_856 the provision by taxpayer of the das user services and activities does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from users for use of the das cables and related das property interests to fail to qualify as rents_from_real_property under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the das cables qualify as real_property or whether the related das property interests qualify as interests_in_real_property for purposes of sec_856 no opinion is expressed concerning any other services or activities performed by taxpayer or a trs no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code furthermore the ruling herein related to whether income from services and activities performed by taxpayer is impermissible_tenant_service_income is specifically limited to whether the income is qualifying_income for reit qualification purposes the definition of rents_from_real_property under sec_856 differs in scope and structure from the definition of rents_from_real_property under sec_512 which applies to exempt_organizations described in sec_511 therefore an exempt_organization providing the same services may have unrelated_business_taxable_income because the income may not be excluded under sec_512 as rents_from_real_property this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101674-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions products enclosure copy for sec_6110 purposes cc
